UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4912



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NEVILLE A. HUTCHINSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-01-206-A)


Submitted:   June 25, 2002                 Decided:   July 18, 2002


Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James L. Rhodes, Baltimore, Maryland, for Appellant.      Paul J.
McNulty, United States Attorney, Mark D. Lytle, Special Assistant
United States Attorney, Gene Rossi, Assistant United States
Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Neville A. Hutchinson was convicted on

one count of conspiracy to possess with intent to distribute and to

distribute 100 kilograms or more of marijuana, in violation of 21

U.S.C. § 846 (1994).*           Hutchinson asserts that the district court

erred by denying his motion for judgment of acquittal because the

evidence was insufficient to convict him in that the government’s

witnesses     lacked     credibility.         However,       in    evaluating     the

sufficiency    of   the    evidence,     this      court    does   not   review   the

credibility of the witnesses and assumes that the jury resolved all

contradictions      in    the    testimony    in    favor    of    the   government.

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Romer, 148 F.3d 359, 364 (4th Cir. 1998).                  Accordingly, we affirm

Hutchinson’s conviction.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the    court   and   argument       would   not    aid   the

decisional process.




                                                                            AFFIRMED




     *
       The jury acquitted Hutchinson on one count of attempted
possession with intent to distribute marijuana, in violation of 18
U.S.C. § 846.


                                         2